PER CURIAM.
Arkansas inmate Leroy McCoy, a/k/a Malik A. Khabir, appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (standard of review), we affirm for the reasons stated in the district court’s well-reasoned opinion, see 8th Cir. R. 47B.

. The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).